Before any burden can be placed upon the defendant in this case, it must be shown by the evidence, beyond a reasonable doubt, that he has been guilty of wandering or strolling about in idleness, or living in idleness, and is able to work, or that he was leading an idle, immoral, or profligate life, and is able to work, or that he, being able to work, loafed, loitered, or idled in the places named in subdivision 3 of section 7843 of the Code.
We have examined the evidence in this case, and are of the opinion that the state has not discharged itself of the burden placed upon it under section 7845 of the Code. Brown v. State,4 Ala. App. 122, 58 So. 794. It follows, therefore, that the general charge should have been given, as requested by the defendant. The failure to do this is reversible error.
For this error, the judgment of the trial court is reversed, and the cause is remanded.
Reversed and remanded. *Page 197